               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                   Case No. 14-CR-125-JPS-JPS
 v.

 BRANDON A. WILLIAMS,
                                                                 ORDER
                      Defendant.


1.      BACKGROUND

        On August 31, 2020, Defendant filed a motion for compassionate

release pursuant to 18 U.S.C. § 3582. (Docket #23). The Government filed a

response, (Docket #27), and Defendant did not reply. The Court has

considered each of these submissions and must deny Defendant’s motion

for compassionate release.

2.      FACTS

        Defendant is a 35-year-old man who is currently incarcerated at the

Beckley Federal Correctional Institution (“FCI Beckley”) in Beaver, West

Virginia. In 2014, Defendant was convicted of one count of being a felon in

possession of a firearm. (Docket #17 at 1). Judge Rudolph T. Randa

sentenced Defendant to 100-months’ imprisonment, which was at the low-

end of the guideline range. (Id. at 2). According to the Bureau of Prisons,

Defendant’s release date is July 28, 2021. (Docket #27 at 2). Presently, FCI

Beckley reports that 26 inmates and 19 staff members have active cases of




     Case 2:14-cr-00125-JPS Filed 01/13/21 Page 1 of 5 Document 28
COVID-19.1 No deaths have been reported, and 202 inmates and 44 staff

have recovered from the virus.2

3.      LEGAL STANDARD

        The Court can modify a term of imprisonment “upon motion of the

defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or thirty days after the warden at the defendant’s

facility has received such a request for release, “whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A). There must also be “extraordinary and compelling

reasons warrant[ing] such a reduction[.]” Id. § 3582(c)(1)(A)(i).

        While § 3582(c)(1)(A) instructs that a reduction must also be

“consistent with applicable policy statements issued by the [United States]

Sentencing Commission,” this circuit recently held that the relevant policy

statement, U.S.S.G. § 1B1.13, is inapplicable to prisoner-initiated motions

for compassionate release. United States v. Gunn, 980 F.3d 1178, 1180

(7th Cir. 2020). Therefore, a court has discretion when determining what

constitutes an “extraordinary and compelling” reason warranting

compassionate release. Id. (“[T]he trailing paragraph of § 3582(c)(1)(A) does

not curtail a district judge’s discretion. Any decision is ‘consistent with’ a

nonexistent policy statement.”). A district court may also “make the same

determinations that would normally be left to the Director of the Bureau of

Prisons [under the catchall provision at U.S.S.G. § 1B1.13 n.1(D)].” United

States v. Brown, Case No. 01-CR-196-JPS, 2020 WL 4569289, at *4 (E.D. Wis.

Aug. 7, 2020). Yet, this Court will evaluate prisoner-initiated motions for

        1See   Fed.     Bureau       of       Prisons,     COVID-19     Cases,
https://www.bop.gov/coronavirus/ (last visited January 11, 2020).
        2   Id.


                               Page 2 of 5
     Case 2:14-cr-00125-JPS Filed 01/13/21 Page 2 of 5 Document 28
compassionate release with due regard for the guidance provided in

§ 1B1.13 because it “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Gunn, 980 F.3d at 1180; see also United States v. Mays, Case No.

1:08-cr-00125-TWP-DML, 2020 WL 7239530, at *3 (S.D. Ind. Dec. 9, 2020)

(evaluating compassionate motions brought under the “extraordinary and

compelling” prong of § 3582(c)(1)(A) with “due regard” for § 1B1.13).

       The commentary to the Sentencing Guidelines explains that

“extraordinary and compelling reasons exist” when “[t]he defendant is

suffering from a terminal illness, (i.e., a serious and advanced illness with

an end of life trajectory),” such as cancer or advanced dementia.

U.S.S.G. § 1B1.13 n.1.(A)(i). The commentary also considers a defendant’s

medical condition to be an extraordinary and compelling reason if:

       [t]he defendant is suffering from a serious physical or mental
       condition, suffering from a serious functional or cognitive
       impairment, or experiencing deteriorating physical or mental
       health because of the aging process, that substantially
       diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from
       which he or she is not expected to recover.

Id. § 1B1.13 n.1.(A)(ii).

        The Court will also consider whether “the defendant is not a

danger” to others or the community, as provided in 18 U.S.C. § 3142(g). Id. §

1B1.13(B)(2).

       Prior to modifying a term of imprisonment, the Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), if applicable.

18 U.S.C. § 3582(c)(1)(A). Pursuant to § 3553(a), when determining the

sentence to be imposed, the Court shall consider, among other things: the



                            Page 3 of 5
  Case 2:14-cr-00125-JPS Filed 01/13/21 Page 3 of 5 Document 28
nature and circumstances of the offense; the defendant’s history and

characteristics; and the need for the sentence to (1) reflect the seriousness of

the offense, promote respect for the law, and provide just punishment, (2)

afford adequate deterrence, (3) protect the public, and (4) provide the

defendant with effective training, care, and/or treatment.

4.      ANALYSIS

        The   Government      concedes    that   Defendant     exhausted    his

administrative remedies. (Docket #27 at 3). Gunn, 980 F.3d at 1179 (“Failure

to exhaust administrative remedies is an affirmative defense, not a

jurisdictional issue that the court must reach even if the litigants elect not

to raise it.”) (internal citations omitted). Thus, the Court will move on to

determine whether Defendant has an extraordinary and compelling reason

warranting his release.

        “[T]he mere presence of COVID-19 in a particular prison (or in the

BOP generally) cannot justify compassionate release.” United States v.

Melgarejo, No. 12-CR-20050-JES-DGB, 2020 WL 2395982, at *3 (C.D. Ill. May

12, 2020), aff’d, No. 20-1802, 2020 WL 7230642 (7th Cir. Dec. 8, 2020).

Prisoners need to demonstrate circumstances that create a heightened risk

for them, such as the inability of the particular institution to control an

outbreak combined with certain health conditions that place the prisoner

“at significant risk of complications should he contract the virus.” Id.

        Defendant has not alleged that he has any medical conditions that

render him susceptible to the risks and complications of the COVID-19

virus. Instead, Defendant discusses only the conditions within FCI Beckley.

The Court sympathizes with Defendant in his concern that he is at risk of

exposure to the virus while incarcerated, but the Court must recognize that




                               Page 4 of 5
     Case 2:14-cr-00125-JPS Filed 01/13/21 Page 4 of 5 Document 28
Defendant has failed to meet his burden of establishing extraordinary and

compelling circumstances warranting his early release from incarceration.

5.      CONCLUSION

        Defendant has not proffered extraordinary and compelling reasons

warranting his release. Therefore, the Court will deny Defendant’s motion

for compassionate release, (Docket #23).

        Accordingly,

        IT IS ORDERED that Defendant’s motion for compassionate release

(Docket #23) be and the same is hereby DENIED.

        Dated at Milwaukee, Wisconsin, this 13th day of January, 2021.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                               Page 5 of 5
     Case 2:14-cr-00125-JPS Filed 01/13/21 Page 5 of 5 Document 28
